Determination of respondent Police Commissioner dismissing petitioner from his position as a police officer unanimously confirmed, the petition denied and *6the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Leland DeGrasse, J.], entered September 22, 1999), dismissed, without costs.
Respondent’s finding that petitioner brandished his gun in the course of an off-duty traffic dispute is supported by substantial evidence, including the hearsay testimony of the police officer who interviewed the civilian complainant, the reliability of which was amply substantiated by other evidence in the record, including the testimony of one of the police officers who was flagged down by the complainant moments after the incident (see, Matter of Sannuti v Safir, 261 AD2d 153). The penalty of dismissal does not shock our sense of fairness, particularly given that petitioner was also found guilty of resisting arrest, failing to follow instructions, making false and misleading statements, failing to safeguard a weapon and failing to maintain a log entry. Concur — Sullivan, P. J., Rosenberger, Nardelli, Tom and Lerner, JJ.